Citation Nr: 1757661	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  10-40 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide agent exposure.

2.  Entitlement to service connection for arteriosclerotic heart disease, to include as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to July 1963 in the United States Marine Corps.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2013, the Board denied the claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In September 2014, the Court vacated the October 2013 Board decision and remanded the matters to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

In March 2015, the Board remanded the appeal for development consistent with the Joint Motion.

In April 2016, the Board denied the claim for diabetes, and remanded the claim for arteriosclerotic heart disease for further development.  The Veteran appealed the Board's decision on diabetes to the Court.

In January 2017, the Board denied the claim for arteriosclerotic heart disease.  The Veteran appealed the Board's decision to the Court.

In a July 2017 Memorandum Decision, the Court vacated the April 2016 Board decision on diabetes and remanded the matter to the Board.  In a July 2017 Joint Motion, the Court vacated the January 2017 Board decision on arteriosclerotic heart disease and remanded the matter to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

FINDINGS OF FACT

1.  The Veteran served in Thailand from May 1962 to July 1962, and it is as likely as not that he had contact with the perimeter of the Udorn Royal Thai Air Force Base (RTAFB) where herbicide agents were sprayed. 

2.  The Veteran has diabetes mellitus.

3.  The Veteran has arteriosclerotic cardiovascular disease, a form of ischemic heart disease. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus have been met.  38 U.S.C. §§ 1110, 1112, 1116, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for ischemic heart disease have been met.  38 U.S.C. §§ 1110, 1112, 1116, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In addition, if a Veteran was exposed to an herbicide agent during active service, certain diseases, including diabetes mellitus and ischemic heart disease, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e) (2017).

The Veteran reports his diabetes and arteriosclerotic heart disease were caused by exposure to herbicide agents while he was stationed in Udorn, Thailand, one of the Royal Thai Air Force Bases.  

Compensation & Pension Service has issued information concerning the use of herbicide agents in Thailand during the Vietnam War. In a May 2010 bulletin, Compensation & Pension Service indicated that it had determined that there was significant use of herbicide agents on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes. 

According to a June 2014 report from the Defense Personnel Records Information Retrieval System (DPRIS), a primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although DOD indicated that the herbicide agent use was commercial in nature rather than tactical (such as Agent Orange), Compensation & Pension Service determined that there was some evidence that herbicide agents of a tactical nature, or that of a greater strength than the commercial variant, were used on the Thailand base perimeters. 

According to the bulletin, if a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluations, or other credible evidence, then herbicide agent exposure should be acknowledged on a facts found or direct basis.  The designated Thailand bases include the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  See also VA Adjudication Procedure Manual M21 (Manual), M21.IV.ii.1.H.5.b.  

Stated another way, Compensation & Pension Service has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide agent exposure on a "facts found or direct basis" should be extended to those veterans. 

In October 2013, the Board denied the claims.  In September 2014, the Court vacated the Board's decision, finding that further development through the U.S. Army Joint Services Records Research Center (JSRRC) was needed.  In March 2015, the Board remanded the appeal for this purpose. 

The JSRRC was sent a request for corroboration, but in April 2015, it stated that the information had to be requested from the Archives and Special Collections division of the Marine Corps.  The Archives and Special Collections division of the Marine Corps was contacted, and in April 2015 it responded, stating that the information had to be requested from the National Archives and Records Administration (NARA).  The NARA was contacted, and in May 2015, it stated that their holdings of Marine Corps unit records for the period of the Vietnam War, 1965 to 1975, consisted almost solely of unit command chronologies.  The NARA had few Marine Corps unit records dating from the end of the Korean War (1953) to the beginning of the buildup for Vietnam (1965).  Although it located no records for VMA-332 for the period indicated, an enclosed excerpt from the Marine Corps official history of the Vietnam War showed that VMA-332 deployed to Thailand during the relevant period.

The Board finds the evidence is at least in equipoise as to whether the Veteran served near the air base perimeter at Udorn Royal Air Force Base from May 1962 to July 1962.  

The Veteran has reported that when he first arrived at the base, there were not enough policemen to provide security for the perimeter of the base, and augmentation by base personnel was required.  As such, his collateral duties included providing security on the base.  He stated that he worked guard duty at night, which sometimes lasted up to 12 hours and involved walking up to 25 miles around the base perimeter during his shift.  

The M21.IV.ii.1.H.5.b. provides that herbicide agent exposure must be conceded on a direct or facts-found basis for United States Army personnel who provided RTAFB security early in the war before the base was fully operational.  It is clear the Veteran served early in the war, and while he did not serve in the Army, his statements regarding his collateral duties and the base being not yet fully operational are credible and probative.  His statements are both internally consistent and consistent with the record, and there is no evidence to dispute his reports.  Caluza v. Brown, 7 Vet. App. 498 (1995); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  His attorney also cited documentation indicating that all Marines are required to undergo standard guard duty training, to support that guard duty was a common collateral duty assignment.  As such, the Board finds that the Veteran served at the Udorn RTAFB during the Vietnam era, and his collateral duties placed him near the perimeter of the base.  At a minimum, the matter of whether he was exposed to herbicide agents is at least in equipoise.  

Additionally, there is no dispute that the Veteran has current diabetes mellitus and arteriosclerotic cardiovascular disease, a type of ischemic heart disease.  See, e.g., October 2013 Board decision.  Further, the record shows that the requirements for at least a 10 percent evaluation are satisfied under the applicable diagnostic codes (DCs) as an October 2016 treatment record shows the Veteran has been prescribed Insulin for his diabetes, and an October 2010 shows he has been prescribed medication for his heart.  See 38 C.F.R. §§ 3.307 (a)(6)(ii), 4.119, DC 7913 (diabetes mellitus), 4.104, DC 7005 (arteriosclerotic heart disease).  While it is unknown for precisely which of his heart disorders the medication has been prescribed, the Board resolves doubt in his favor.   

As a final matter, the Veteran's underlying claim for service connection for a heart disorder was received prior to August 31, 2010, the date of the liberalizing amendment that added ischemic heart disease to the list of diseases recognized as presumptively due to exposure to herbicide agents under 38 C.F.R. § 3.309 (e).  See Diseases Associated With Exposure to Certain Herbicide Agents (Hairy Cell Leukemia and Other Chronic B-Cell Leukemias, Parkinson's Disease and Ischemic Heart Disease), 75 Fed. Reg. 53,202 (Aug. 31, 2010).  As a matter of clarification, this is not a bar to the award granted herein, for the reasons below.  

Usually, the effective date of an award of service connection granted pursuant to a liberalizing law or VA administrative issue is the effective date of the liberalizing law or administrative issue, if the claim is received within one year after such date. 38 U.S.C. § 5110 (g); 38 C.F.R. § 3.114.  However, Federal District Court orders have created an exception to the rule which applies to certain diseases for which a presumption of service connection has been established pursuant to the Agent Orange Act of 1991.  Nehmer v. United States Veterans Admin., 712 F. Supp. 1404, 1409   (N.D. Cal. 1989) (Nehmer I).  The exception was codified at 38 C.F.R. § 3.816, effective September 24, 2003.  See Effective Dates of Benefits for Disability or Death Caused By Herbicide Exposure; Disposition of Unpaid Benefits After Death of Beneficiary, 68 Fed. Reg. 50,966 (Aug. 25, 2003).

The codifying regulation provides for an effective date earlier than the date of the liberalizing law under circumstances where a "Nehmer class member" is entitled to disability compensation for a covered herbicide disease and (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date the claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816 (c)(1), (2). 

A "Nehmer class member" includes a Vietnam Veteran who has, or died from, a covered herbicide disease.  38 C.F.R. § 3.816 (b)(1).  The term "covered herbicide diseases" means a disease for which VA has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne.  38 C.F.R. § 3.816 (b)(2).

As such, while the claim for a heart disorder was received prior to the date of the liberalizing amendment, service connection may still be awarded.  As discussed above, the evidence is at least in equipoise in showing that the Veteran has current diabetes and ischemic heart disease that is presumed to be the result of exposure to herbicide agents resulting from his service in Thailand, and service connection is warranted on a presumptive basis under 38 C.F.R. § 3.309(e).  


ORDER

Service connection for diabetes mellitus is granted.

Service connection for arteriosclerotic heart disease is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


